DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/787068, filed on 10/18/17.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e) and 120.

Drawings
      The originally filed drawings were received on 1/15/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
     Claims 1-20 are objected to because of the following informalities:  
Claim 1, lines 3-4- ‘the movable portion is movable relative to the movable portion’ should read ‘the movable portion is movable relative to the fixed portion’.
Claims 2-20 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 3 recites the limitation "the thickness of the first insulation member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the thickness of each of the metal frames" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-10 are dependent on Claim 3, and hence inherit the deficiencies of Claim 3.
Claim 19 recites the limitation "the thickness of the second insulation member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the thickness of each of the metal frames" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


     Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
     Claim 1 recites the limitation ‘the movable portion comprises a base, and the base comprises: a plurality of metal frames, electrically connected to the driving assembly; and a first insulation member, fixedly disposed on the metal frames’ (Emphasis added).  However, in reviewing the disclosure and figures of the instant application (See in particular Figures 8A-D of the instant application ), the Examiner notes that the disclosure describes the optical driving module including the base 400 attached to the movable mechanism 200 at least via suspension wires 300 (See Figure 2).  Further, one embodiment of the base 400 (See in particular Figures 8A-D), which is part of the fixed portion of the optical driving module, is described as including a plurality of metal frames 415 and at least one insulation member (See 460, 470 in Figure 8B) fixed to the metal frames.  Thus, it is not clear how the movable portion of the optical driving module is to include the metal frames and insulation member since these elements are already part of the fixed portion of the optical driving module.  Thus, Claim 1 appears to include subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or fixed portion comprises a base, and the base comprises: a plurality of metal frames, electrically connected to the driving assembly; and a first insulation member, fixedly disposed on the metal frames’ (Emphasis added).  Claims 2-20 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1-2, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (U.S. Patent Application Publication US 2016/0329802 A1).
     Lee discloses an optical member driving module (See for example Abstract; Figures 1-9), comprising a movable portion (See for example 100 in Figures 1, 3), configured to .

Allowable Subject Matter
     Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
8/11/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872